UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-54977 KORE RESOURCES INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 1101 Brickell Ave., South Tower, 8th Floor Miami, FL 33131 (Address of principal executive offices, including zip code.) (318) 470-9456 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESx NOo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:127,500,000 shares of common stockas ofMay 20, 2015. KORE RESOURCES, INC. FINANCIAL STATEMENTS March 31, 2015 TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS Unaudited Balance Sheets 3 Unaudited Statements of Operations 4 Unaudited Statements of Cash Flows 5 Condensed Notes to Interim Financial Statements (unaudited) 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 12 ITEM 4 Controls and Procedures 12 PART II OTHER INFORMATION 13 ITEM 1 Legal Proceedings 13 ITEM 1A Risk Factors 13 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 ITEM 3 Defaults Upon Senior Securities 13 ITEM 4 Mine Safety Disclosures 13 ITEM 5 Other Information 13 ITEM 6 Exhibits 13 SIGNATURES 14 KORE RESOURCES. INC. BALANCE SHEETS (UNAUDITED) March 31, June 30, (Audited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - TOTAL CURRENT ASSETS OTHER ASSETS Deposits - Property, Plant and Equipment, Net of accumalated depreciation of $938 and $0, respectively Intangible Assets, Net of accumulated depreciation of $2,130 and $0, respectively TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses - Due to related party Note payable - TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIT Common stock, $0.00001 par value, 150,000,000 shares authorized,127,750,000shares issued and outstanding Additional paid in capital - Subscription receivable ) - Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to consolidated financial statements. 3 KORE RESOURCES, INC. STATEMENT OF OPERATIONS (UNAUDITED) For the For the three months nine months ended ended March 31, 2015 March 31, 2015 OPERATING EXPENSES Consulting General and administrative Total Operating Expenses NET LOSS FROM OPERATIONS ) ) Other income: Other income - NET LOSS BEFORE PROVISION FOR TAX ) ) Provision for Income Taxes - - NET LOSS $ ) $ ) Net loss per share - basic and diluted ) ) Weighted average number of shares outstanding during the period - basic and diluted See accompanying notes toconsolidated financial statements. 4 KORE RESOURCES, INC. STATEMENT OF CASH FLOWS (UNAUDITED) For the Nine Months Ended March 31, 2015 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation - Depreciation expense Changes in operating assets and liabilities: Prepaid expenses Deposits Accounts payable Accrued expenses Due to related party ) Net Cash Used In Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for purchase of fixed assets ) Net Cash Used In Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from note payable Proceeds from sale of common stock Net Cash Provided By Financing Activities NET(DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ Supplemental disclosure of non cash investing & financing activities: Cash paid for income taxes $
